            Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 1 of 90
                                                                                     ____ FILED ___ ENTERED
                                                                                     ____ LOGGED _____ RECEIVED

                                                                                     8:54 am, Feb 26 2021
                         THE UNITED STATES DISTRICT COURT
                                                                                     AT BALTIMORE
                                                                                     CLERK, U.S. DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND                               DISTRICT OF MARYLAND
                                                                                     BY ______________Deputy


 IN THE MATTER OF THE SEARCH OF:

 TWENTY-THREE TARGET DEVICES IN THE
                                                 1:21-mj-356 TMD
 UNITED STATES POSTAL INSPECTION Misc. Case No. _____________
 SERVICE’S POSSESSION IN LINTHICUM
 HEIGHTS, MARYLAND OR HOMELAND
 SECURITY INVESTIGATIONS’ POSSESSION
 IN FREDERICK, MARYLAND

            AFFIDAVIT IN SUPPORT OF A SEARCH AND SEIZURE WARRANT

       I, Derek L. Starliper, being duly sworn, depose and state the following:

                                          Introduction

       1.       Your Affiant makes this affidavit in support of an application under Federal Rule

of Criminal Procedure 41 for a search and seizure warrant authorizing the examination of twenty-

two electronic devices and one electronic tablet, as fully described in Attachment A (collectively

referred to as the “TARGET DEVICES”), and the extraction of electronically stored information

identified in Attachment B from the TARGET DEVICES.

       2.       Your Affiant submits that probable cause exists to believe that Carlyle Lavar

Alvarez (“C. ALVAREZ”), Jennifer Jean Gann (“GANN”), Antoine Anthony Alvarez (“A.

ALVAREZ”), Millie Anne Reyes (“REYES”), Ivan Augustus Ransome (“RANSOME”), and

Maria Alvarez (“M. ALVAREZ”) (collectively referred to as the “TARGET SUBJECTS”)

engaged in drug trafficking activities in violation of 21 U.S.C. § 846; and (ii) the TARGET

DEVICES contain fruits and evidence of drug trafficking activities, in violation of 21 U.S.C. §§

841(a)(1), 843(b), and 846.
            Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 2 of 90

                                                                                      1:21-mj-356 TMD


                                       Affiant’s Background

       3.       I am “an investigative or law enforcement officer . . . of the United States” within

the meaning of 18 U.S.C. § 2510(7)—that is, an officer of the United States of America (“United

States”) who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in 18 U.S.C. § 2516.

       4.       I have been an Inspector with the United States Postal Inspection Service

(“USPIS”) since October 2018, where I am currently assigned to the Maryland Narcotics Team.

Prior to my employment with USPIS, I was a Special Agent with the United States Attorney’s

Office for the District of Columbia, assigned to the Violent Crimes and Narcotics Trafficking

Section, and a Police Officer with the Metropolitan Police Department (Washington, D.C.),

assigned to the Narcotics and Special Investigations Division.

       5.       Since 2007, as a law enforcement officer, I have participated in numerous drug

trafficking investigations during which I have used the following investigative techniques: (1)

interviewing informants and cooperating witnesses; (2) conducting physical surveillance; (3)

supporting undercover operations; (4) consensual monitoring and recording of both telephonic and

non-telephonic communications; (5) analyzing telephone pen register and caller identification

system data; (6) conducting court-authorized electronic surveillance; and (7) preparing and

executing search warrants that have led to substantial seizures of narcotics, firearms, and other

contraband. I have also applied for federal wire and electronic intercepts; listened to court-

authorized intercepted calls between individuals involved or suspected to be involved in drug

trafficking activities; reviewed court-authorized text message; and interpreted court-authorized

intercepted calls and text messages.




                                                 2
               Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 3 of 90

                                                                                           1:21-mj-356 TMD


          6.       I have also received training and experience in interviewing and interrogation

techniques, arrest procedures, search and seizure, and narcotics, white-collar, and various other

crimes.

          7.       In the course of my training and experience, I have become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of proceeds

derived from the sale of narcotics, and the organization of drug conspiracies. I have also become

familiar with the ways in which narcotics traffickers use cellular telephones, cellular telephone

technology, coded communications or slang during conversations, and other means to facilitate

their illegal activities and thwart law enforcement investigations.

          8.       Specifically, based on your Affiant’s training, knowledge, and experience, your

Affiant has learned the following:

                      a. Narcotics trafficking is an ongoing and recurring criminal activity. As
                         contrasted with crimes against persons, which tend to be discrete offenses,
                         narcotics trafficking is an illicit commercial activity that is characterized by
                         regular, repeated criminal activity.

                      b. Narcotics traffickers commonly compartmentalize members of their
                         organization into discrete “cells,” with specific members, responsibilities,
                         and/or geographical territories assigned to each cell, and members of one
                         cell commonly receive information only about that specific cell’s criminal
                         activities. Consequently, this limitation of information frustrates law
                         enforcement efforts to dismantle the entire organization.

                      c. High-level narcotics traffickers commonly use multiple cellular telephones.

                      d. Cellular telephones are indispensable tools of the narcotics trafficking trade.
                         Narcotics traffickers use cellular telephones, push-to-talk telephones, Short
                         Message Service (“SMS”), electronic mail, and other, similar electronic
                         means and/or devices to maintain contact with co-conspirators and other
                         narcotics traffickers.

                      e. Narcotics traffickers commonly maintain books, records, receipts, notes,
                         ledgers, bank records, money orders, and other papers relating to the
                         importation, manufacture, transportation, ordering, sale, and distribution of
                         narcotics. Narcotics traffickers maintain the aforementioned enumerated

                                                    3
            Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 4 of 90

                                                                                     1:21-mj-356 TMD


                       items where they have ready access to them, such as in secured locations
                       within their residence, the residences of their friends, family members, and
                       associates, or their drug distribution locations. Due to the advancement in
                       technology, narcotics traffickers may use cellular telephones to store those
                       records.

                   f. Narcotics traffickers usually take, or cause to be taken, photographs of
                      themselves, their associates, their property, and illegal contraband. Drug
                      traffickers usually maintain these photographs where they can readily
                      access them, such as their cellular telephones.

                   g. Narcotics traffickers often use cellular telephones to maintain their co-
                      conspirators’ names and contact information, facilitate drug transactions,
                      and run their drug distribution operations.

                   h. Drug trafficking organizations utilize the United States mail as a means of
                      transporting narcotics and proceeds thereof to and from drug trafficking
                      organization (“DTO”) members. They use United States Priority Mail
                      Express and Priority Mail services to ship narcotics and bulk-cash narcotics
                      proceeds through the United States mail. Each United States Priority Mail
                      Express and Priority Mail parcel has a distinct tracking number, and an
                      individual with a tracking number can track the particular parcel online.
                      Packages shipped to or from narcotics source states—such as Arizona,
                      California, Texas, Washington, Colorado, and Florida—or territories—
                      such as Puerto Rico—can signify that the United States Priority Mail
                      Express and Priority Mail parcels contain narcotics or the proceeds thereof.
                                      Bases of Information

       9.       The information contained in this affidavit is based upon my personal knowledge

and observations as well as that of the other agents involved in this investigation. Those agents,

persons with knowledge of this investigation, related those observations to me. Because I submit

this affidavit for the limited purpose of establishing probable cause for the requested search

warrant, I have not included every fact and matter observed by or made known to agents of the

government. Rather, I have set forth only those facts that I believe are necessary to establish

probable cause.




                                                4
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 5 of 90

                                                                                    1:21-mj-356 TMD


                                        Probable Cause

                                    Background Information

       10.    This is an Organized Crime Drug Enforcement Task Force investigation targeting

narcotics traffickers in the several states, including Arizona, Maryland, New York, and Ohio.

       11.    Based on the evidence gathered during the course of this investigation thus far,

investigators believe that Carlyle Lavar Alvarez (“C. ALVAREZ”) DTO supplies others with

narcotics—including, but not limited to, wholesale quantities of fentanyl, disguised as Oxycodone

pills—through the United States mail. Among the C. ALVAREZ DTO members who have

shipped or assisted with the shipment of suspected narcotics parcels to others through the United

States mail include A. ALVAREZ, who is C. ALVAREZ’s brother; GANN, who is C.

ALVAREZ’s significant other; REYES, who is believed to be A. ALVAREZ’s significant other;

and M. ALVAREZ, who is C. ALVAREZ and A. ALVAREZ’s mother.

       12.    Investigators have identified approximately eighty (80) suspicious Priority Mail

Express and Priority Mail parcels mailed through the United States Postal Service (“USPS”) from

Arizona to addresses in other states between February 2020 and December 2020. Investigators

have seized several of those Priority Mail Express parcels, and the aggregate amount of pills

containing fentanyl is approximately 5,161 pills, weighing approximately 562 grams.

       13.    On October 22, 2020, the Court entered an Order authorizing, inter alia, the initial

interception of wire and electronic communications occurring over the cellular telephone assigned

call number (602) 551-4243 used by C. ALVAREZ; the initial interception of wire and electronic

communications occurring over the cellular telephone assigned call number (480) 283-3767 used

by C. ALVAREZ (hereinafter referred to as “Target Telephone 2”); and the initial interception




                                                5
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 6 of 90

                                                                                        1:21-mj-356 TMD


of wire and electronic communications occurring over the cellular telephone assigned call number

(240) 707-9657 used by RANSOME (hereinafter referred to as “Target Telephone 3”).

       14.     On December 2, 2020, Judge Gallagher authorized, inter alia, the renewed

interception of wire communications only occurring over Target Telephone 2 (hereinafter

referred to as the “Second Wiretap”).

       15.     Law enforcement has ceased interception communications occurring over the

Initial Wiretap and the Second Wiretap.

       16.     On December 19, 2020, at approximately 1:19 a.m. (EST), four days after

investigators conducted the controlled delivery of narcotics parcels containing approximately 1

kilogram of cocaine each as part of this investigation, investigators stopped receiving pings from

Target Telephone 2. Likewise, as of December 18, 2020, there were no longer communications

occurring over Target Telephone 2. Based on investigators’ training, knowledge, and experience,

including their involvement in this investigation, investigators believe that C. ALVAREZ dropped

Target Telephone 2 after learning about the December 15, 2020 controlled delivery.

       17.     On January 11, 2021, Honorable Thomas M. DiGirolamo, United States Magistrate

Judge for the District of Maryland, issued criminal complaints and arrest warrants for C.

ALVAREZ, GANN, A. ALVAREZ, REYES, and RANSOME. Specifically, C. ALVAREZ

was charged with conspiracy to distribute and possess with the intent to distribute fentanyl and

cocaine, in violation of 21 U.S.C. § 846; GANN and RANSOME were charged with conspiracy

to distribute and possess with the intent to distribute fentanyl, in violation of 21 U.S.C. § 846; and

A. ALVAREZ and REYES were charged with conspiracy to distribute and possess with the intent

to distribute fentanyl and cocaine, in violation of 21 U.S.C. § 846.




                                                  6
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 7 of 90

                                                                                     1:21-mj-356 TMD


       18.     On the same day, United States Magistrate Judge DiGirolamo issued a search and

seizure warrant for RANSOME’s residence located 42 East Avenue, Apartment 1E, Hagerstown,

Maryland 21740 (“RANSOME’s Residence”). The affidavit submitted in support of that warrant

is attached as Exhibit 1 and incorporated by reference.

       19.     On January 12, 2021, Magistrate Judge Deborah M. Fine, United State Magistrate

Judge for the District of Arizona, issued search and seizure warrants for three locations: (1) C.

ALVAREZ and GANN’s residence located at 2321 N. 39th Avenue, Phoenix, Arizona 85009

(“C. ALVAREZ and GANN’s Residence”); (2) M. ALVAREZ’s residence located at 2323 N.

39th Avenue, Phoenix, Arizona 85009 (“M. ALVAREZ’s Residence”); and (3) A. ALVAREZ

and REYES’ residence located at 2325 N. 39th Avenue, Phoenix, Arizona 85009 (“A. ALVAREZ

and REYES’ Residence”) (collectively referred to as the “Arizona Target Locations”). The

affidavit submitted in support of that warrant is attached as Exhibit 2 and incorporated by

reference.

       20.     On January 14, 2021, investigators executed the January 12, 2021 search and

seizure warrants on the Arizona Target Locations. Among the items seized from C. ALVAREZ

and GANN’s Residence were TARGET DEVICE 9 in the hallway closet; and TARGET

DEVICE 10, TARGET DEVICE 11, TARGET DEVICE 12, TARGET DEVICE 13,

TARGET DEVICE 14, TARGET DEVICE 15, TARGET DEVICE 16, TARGET DEVICE

17, TARGET DEVICE 18, TARGET DEVICE 19, and TARGET DEVICE 20 in C.

ALVAREZ and GANN’s bedroom; and TARGET DEVICE 21 and TARGET DEVICE 22 on

the top shelf of the closet in C. ALVAREZ and GANN’s bedroom. Based on investigators’

training, knowledge, and experience, including their experience in this investigation, they believe

that TARGET DEVICE 9, TARGET DEVICE 10, TARGET DEVICE 11, TARGET



                                                7
          Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 8 of 90

                                                                                 1:21-mj-356 TMD


DEVICE 12, TARGET DEVICE 13, TARGET DEVICE 14, TARGET DEVICE 15,

TARGET DEVICE 16, TARGET DEVICE 17, TARGET DEVICE 18, TARGET DEVICE

19, TARGET DEVICE 20, TARGET DEVICE 21, and TARGET DEVICE 22 (collectively

the “TARGET DEVICES seized from Arizona Target Location 1”) belong to either C.

ALVAREZ or GANN, because the TARGET DEVICES seized from Arizona Target Location

1 were seized from C. ALVAREZ and GANN’s bedroom and hallway closet.

         21.   Among the items seized from M. ALVAREZ’s Residence were TARGET

DEVICE 4 in the closet of M. ALVAREZ’s bedroom; and TARGET DEVICE 5, TARGET

DEVICE 6, TARGET DEVICE 7, and TARGET DEVICE 8 inside of the hallway closet. M.

ALVAREZ lives at M. ALVAREZ’s Residence alone.              Based on investigators’ training,

knowledge, and experience, including their experience in this investigation, they believe that

TARGET DEVICE 4, TARGET DEVICE 5, TARGET DEVICE 6, TARGET DEVICE 7,

TARGET DEVICE 8 (collectively the “TARGET DEVICES seized from Arizona Target

Location 2”) belong to M. ALVAREZ, because the TARGET DEVICES seized from Arizona

Target Location 2 were seized from M. ALVAREZ’s Residence in which M. ALVAREZ lives

alone.

         22.   Among the items seized from A. ALVAREZ and REYES’ Residence were

TARGET DEVICE 1, TARGET DEVICE 2, and TARGET DEVICE 3 in A. ALVAREZ and

REYES’ bedroom. Based on investigators’ training, knowledge, and experience, including their

experience in this investigation, they believe that TARGET DEVICE 1, TARGET DEVICE 2,

and TARGET DEVICE 3 (collectively the “TARGET DEVICES seized from Arizona Target

Location 3”) belong to either A. ALVAREZ or REYES, because the TARGET DEVICES

seized from Arizona Target Location 3 were seized from A. ALVAREZ and REYES’ bedroom.



                                              8
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 9 of 90

                                                                                 1:21-mj-356 TMD


       23.    On January 14, 2021, HSI Maryland investigators executed the January 11, 2021

search and seizure warrant at RANSOME’s Residence.            Among the items seized from

RANSOME’s Residence was TARGET DEVICE 23—which investigators confirmed as Target

Telephone 3—in the second bedroom. HSI Maryland investigators have maintained TARGET

DEVICE 23 in the same condition as when HSI Maryland investigators seized TARGET

DEVICE 23 from RANSOME’s Residence.

       24.    The seizing agents assigned to the Arizona Target Locations transferred custody

of the TARGET DEVICES seized from Arizona Target Location 1, the TARGET DEVICES

seized from Arizona Target Location 2, and the TARGET DEVICES seized from Arizona

Target Location 3 to an Arizona Postal Inspector. The Arizona Postal Inspector, using the USPS

Priority Mail Express service, shipped the TARGET DEVICES seized from Arizona Target

Location 1, the TARGET DEVICES seized from Arizona Target Location 2, and the

TARGET DEVICES seized from Arizona Target Location 3 to the Affiant in the Linthicum

Heights on January 25, 2021. Your Affiant received the TARGET DEVICES seized from

Arizona Target Location 1, the TARGET DEVICES seized from Arizona Target Location 2,

and the TARGET DEVICES seized from Arizona Target Location 3 on January 28, 2021.

USPIS Postal Inspectors have maintained the TARGET DEVICES seized from Arizona Target

Location 1, the TARGET DEVICES seized from Arizona Target Location 2, and the

TARGET DEVICES seized from Arizona Target Location 3 in the same condition as when the

seizing agents seized the TARGET DEVICES seized from Arizona Target Location 1, the

TARGET DEVICES seized from Arizona Target Location 2, and the TARGET DEVICES

seized from Arizona Target Location 3.




                                              9
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 10 of 90

                                                                                      1:21-mj-356 TMD


                                       Technical Terms

       25.    Based on my training and experience, your Affiant uses the following technical

terms to convey the following meanings:

             a.      Wireless telephone: A wireless telephone (or mobile telephone, or cellular
                     telephone) is a handheld wireless device used for voice and data
                     communication through radio signals. These telephones send signals
                     through networks of transmitter/receivers, enabling communication with
                     other wireless telephones or traditional “land line” telephones. A wireless
                     telephone usually contains a “call log,” which records the telephone
                     number, date, and time of calls made to and from the phone. In addition to
                     enabling voice communications, wireless telephones offer a broad range of
                     capabilities. These capabilities include: storing names and phone numbers
                     in electronic “address books;” sending, receiving, and storing text messages
                     and e-mail; taking, sending, receiving, and storing still photographs and
                     moving video; storing and playing back audio files; storing dates,
                     appointments, and other information on personal calendars; and accessing
                     and downloading information from the Internet. Wireless telephones may
                     also include Global Positioning System (“GPS”) technology for
                     determining the location of the device.

              b.     Digital camera: A digital camera is a camera that records pictures as digital
                     picture files, rather than by using photographic film. Digital cameras use a
                     variety of fixed and removable storage media to store their recorded images.
                     Images can usually be retrieved by connecting the camera to a computer or
                     by connecting the removable storage medium to a separate reader.
                     Removable storage media includes various types of flash memory cards or
                     miniature hard drives. Most digital cameras also include a screen for
                     viewing the stored images. This storage media can contain any digital data,
                     including data unrelated to photographs or videos.

              c.     Portable media player: A portable media player (or “MP3 Player” or iPod)
                     is a handheld digital storage device designed primarily to store and play
                     audio, video, or photographic files. However, a portable media player can
                     also store other digital data. Some portable media players can use
                     removable storage media. Removable storage media includes various types
                     of flash memory cards or miniature hard drives. This removable storage
                     media can also store any digital data. Depending on the model, a portable
                     media player may have the ability to store very large amounts of electronic
                     data and may offer additional features such as a calendar, contact list, clock,
                     or games.

              d.     GPS: A GPS navigation device uses the Global Positioning System to
                     display its current location. It often contains records of the locations where

                                               10
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 11 of 90

                                                                                    1:21-mj-356 TMD


                    it has been. Some GPS navigation devices can give a user driving or
                    walking directions to another location. These devices can contain records
                    of the addresses or locations involved in such navigation. The Global
                    Positioning System consists of 24 NAVSTAR satellites orbiting the Earth.
                    Each satellite contains an extremely accurate clock. Each satellite
                    repeatedly transmits by radio a mathematical representation of the current
                    time, combined with a special sequence of numbers. These signals are sent
                    by radio, using specifications that are publicly available. A GPS antenna
                    on Earth can receive those signals. When a GPS antenna receives signals
                    from at least four satellites, a computer connected to that antenna can
                    mathematically calculate the antenna’s latitude, longitude, and sometimes
                    altitude with a high level of precision.

             e.     PDA: A personal digital assistant, or PDA, is a handheld electronic device
                    used for storing data (such as names, addresses, appointments, or notes) and
                    utilizing computer programs. Some PDAs also function as wireless
                    communication devices and are used to access the Internet and send and
                    receive e-mail. PDAs usually include a memory card or other removable
                    storage media for storing data and a keyboard and/or touch screen for
                    entering data. Removable storage media includes various types of flash
                    memory cards or miniature hard drives. This removable storage media can
                    store any digital data. Most PDAs run computer software, giving them
                    many of the same capabilities as personal computers. For example, PDA
                    users can work with word-processing documents, spreadsheets, and
                    presentations. PDAs may also include GPS technology for determining the
                    location of the device.

             f.     IP Address: An Internet Protocol address (or simply “IP address”) is a
                    unique numeric address used by computers on the Internet. An IP address
                    is a series of four numbers, each in the range 0-255, separated by periods
                    (e.g., 121.56.97.178). Every computer attached to the Internet must be
                    assigned an IP address so that Internet traffic sent from and directed to that
                    computer may be directed properly from its source to its destination. Most
                    Internet service providers control a range of IP addresses. Some computers
                    have static—that is, long-term—IP addresses, while other computers have
                    dynamic—that is, frequently changed—IP addresses.

             g.     Internet: The Internet is a global network of computers and other electronic
                    devices that communicate with each other. Due to the structure of the
                    Internet, connections between devices on the Internet often cross state and
                    international borders, even when the devices communicating with each
                    other are in the same state.

Based on your Affiant’s training, experience, and research, he knows that the TARGET

DEVICES have capabilities that allow them to serve as a wireless telephone, digital camera,

                                             11
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 12 of 90

                                                                                     1:21-mj-356 TMD


portable media player, GPS navigation device, and PDA, with the capability to access the Internet.

In your Affiant’s training and experience, examining data stored on a device of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used the devices.

                           Electronic Storage and Forensic Analysis

       26.     Based on your Affiant’s knowledge, training, and experience, he knows that

electronic devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on such devices. This

information can sometimes be recovered with forensics tools.

       27.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the

TARGET DEVICES were used, the purpose of their use, who used them, and when they were

used. There is probable cause to believe that such forensic electronic evidence might be on the

TARGET DEVICES because:

               a.     Data on the storage medium can provide evidence of a file that was once on
                      the storage medium but has since been deleted or edited, or of a deleted
                      portion of a file (such as a paragraph that has been deleted from a word
                      processing file).

               b.     Forensic evidence on a device can also indicate who has used or controlled
                      the device. This “user attribution” evidence is analogous to the search for
                      “indicia of occupancy” while executing a search warrant at a residence.

               c.     A person with appropriate familiarity with how an electronic device works
                      may, after examining this forensic evidence in its proper context, be able to
                      draw conclusions about how electronic devices were used, the purpose of
                      their use, who used them, and when were they used.

               d.     The process of identifying the exact electronically stored information on a
                      storage medium that is necessary to draw an accurate conclusion is a
                      dynamic process. Electronic evidence is not always data that can be merely
                      reviewed by a review team and passed along to investigators. Whether data

                                                12
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 13 of 90

                                                                                       1:21-mj-356 TMD


                         stored on a computer is evidence may depend on other information stored
                         on the computer and the application of knowledge about how a computer
                         behaves. Therefore, contextual information necessary to understand other
                         evidence also falls within the scope of the warrant.

               e.        Further, in finding evidence of how a device was used, the purpose of its
                         use, who used it, and when it was used, sometimes it is necessary to
                         establish that a particular thing is not present on a storage medium.

       28.     Nature of examination. Based on the foregoing, and consistent with Federal Rule

of Criminal Procedure 41(e)(2)(B), the warrant for which the Affiant is applying would permit the

examination of the TARGET DEVICES consistent with the warrant. The examination may

require authorities to employ techniques, including, but not limited to, computer-assisted scans of

the entire medium that might expose many parts of the devices to human inspection in order to

determine whether it is evidence described by the warrant.

       29.          Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premise. Consequently, your Affiant submits that there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.

       30.     Search and review protocol: With respect to the search of the information provided

pursuant to the requested warrant, law enforcement personnel will make reasonable efforts to use

methods and procedures that will locate and expose those categories of files, documents,

communications, or other electronically stored information that are identified with particularity in

the requested warrant while minimizing the review of information not within the list of items to

be seized as set forth in Attachment B, to the extent reasonably practicable. If the government

identifies any seized communications that may implicate the attorney-client privilege, law

enforcement personnel will discontinue its review and take appropriate steps to segregate

all potentially privileged information so as to protect it from substantive review. The investigative

                                                 13
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 14 of 90

                                                                                    1:21-mj-356 TMD


team will take no further steps regarding any review of information so segregated absent further

order of the court. The investigative team may continue to review any information not segregated

as potentially privileged.

                                          Conclusion

       31.     Based on the foregoing, your Affiant respectfully submits that there is probable

cause to believe that the TARGET SUBJECTS engaged in drug trafficking activities in violation

of 21 U.S.C. § 846; and (ii) a search of the TARGET DEVICES, in accord with Attachment B,

will uncover evidence and fruits of drug trafficking activities, in violation of 21 U.S.C. §§

841(a)(1), 843(b), and 846.

                                            Respectfully submitted,



                                            Derek Starliper, Inspector
                                            U.S. Postal Inspection Service


Affidavit submitted by e-mail and attested to me as accurate by telephone consistent with Fed. R.
Crim. Proc. 4.1 and 41(d)(3) this ____ day of February, 2021


                                            ____________________________________
                                            Honorable Thomas M. DiGirolamo
                                            United States Magistrate Judge




                                               14
    Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 15 of 90

                                                                            1:21-mj-356 TMD


                        Attachment A: TARGET DEVICES

   The property to be searched is described as follows:

    ITEM                   DESCRIPTION                      SEIZURE LOCATION
                                                     A. ALVAREZ and REYES’ bedroom
                     Purple Samsung Galaxy S9
TARGET DEVICE                                          of 2325 N. 39th Avenue, Phoenix,
                    cellphone (unknown s/n) with
      1                                              Arizona 85009 (“A. ALVAREZ and
                       a brown protective case
                                                             REYES’ Residence”)
                     Product Red Apple iPhone
                                                     A. ALVAREZ and REYES’ bedroom
TARGET DEVICE       cellphone (unknown s/n) with
                                                        of A. ALVAREZ and REYES’
      2               a game console protective
                                                                 Residence
                                case
                                                    A. ALVAREZ and REYES’ bedroom
TARGET DEVICE            White Apple iPhone
                                                       of A. ALVAREZ and REYES’
      3                   (unknown s/n)
                                                                  Residence
                                                     closet of M. ALVAREZ’s bedroom
TARGET DEVICE          Black Samsung cellphone        of 2323 N. 39th Avenue, Phoenix,
      4                      (unknown s/n)            Arizona 85009 (“M. ALVAREZ’s
                                                                Residence”)
TARGET DEVICE       Samsung cellphone (unknown       hallway closet of M. ALVAREZ’s
      5                           s/n)                            Residence
TARGET DEVICE                                        hallway closet of M. ALVAREZ’s
                     LG cellphone (unknown s/n)
      6                                                           Residence
TARGET DEVICE             White LG cellphone         hallway closet of M. ALVAREZ’s
      7                      (unknown s/n)                        Residence
                        Black tablet (unknown
TARGET DEVICE                                        hallway closet of M. ALVAREZ’s
                      make/model and unknown
      8                                                           Residence
                                  s/n)
                                                        hallway closet in 2321 N. 39th
TARGET DEVICE             Black Apple iPhone        Avenue, Phoenix, Arizona 85009 (“C.
      9                      (unknown s/n)                ALVAREZ and GANN’s
                                                                Residence”)
                                                    C. ALVAREZ and GANN’s bedroom
TARGET DEVICE             Silver LG cellphone
                                                      of C. ALVAREZ and GANN’s
     10                      (unknown s/n)
                                                                  Residence
                      Black Samsung Galaxy S10
                                                    C. ALVAREZ and GANN’s bedroom
TARGET DEVICE       (IMEI: 352335100657547) in
                                                       of C. ALVAREZ and GANN’s
     11             clear protective case with gold
                                                                  Residence
                                sparkles
                                                    C. ALVAREZ and GANN’s bedroom
TARGET DEVICE        Purple Apple iPhone in clear
                                                       of C. ALVAREZ and GANN’s
     12                      protective case
                                                                  Residence
                        Silver LG G6 cellphone      C. ALVAREZ and GANN’s bedroom
TARGET DEVICE
                     (IMEI 355468082912643) in         of C. ALVAREZ and GANN’s
     13
                    smoke colored protective case                 Residence
      Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 16 of 90

                                                                         1:21-mj-356 TMD


                                                  C. ALVAREZ and GANN’s bedroom
TARGET DEVICE       Silver LG cellphone with
                                                     of C. ALVAREZ and GANN’s
     14           cracked screen (unknown s/n)
                                                              Residence
                                                  C. ALVAREZ and GANN’s bedroom
                   White Samsung cellphone
TARGET DEVICE                                        of C. ALVAREZ and GANN’s
                   (s/n 354335070681194) in
     15                                                       Residence
                  gray and pink protective case
                   Product Red Apple iPhone       C. ALVAREZ and GANN’s bedroom
TARGET DEVICE
                     (unknown s/n) in clear          of C. ALVAREZ and GANN’s
     16
                         protective case                      Residence
                   Black Motorola Droid with
                                                  C. ALVAREZ and GANN’s bedroom
TARGET DEVICE         Verizon logo on back
                                                     of C. ALVAREZ and GANN’s
     17            (unknown s/n) in gray and
                                                              Residence
                      pink protective case
                                                  C. ALVAREZ and GANN’s bedroom
TARGET DEVICE     Black Maxwest flip cellphone
                                                     of C. ALVAREZ and GANN’s
     18                  (unknown s/n)
                                                              Residence
                    Product Red Apple iPhone      C. ALVAREZ and GANN’s bedroom
TARGET DEVICE
                   (unknown s/n) in protective       of C. ALVAREZ and GANN’s
     19
                       case with clear back                   Residence
                   Black Samsung Galaxy S10
                    (IMEI 352335100659386,        C. ALVAREZ and GANN’s bedroom
TARGET DEVICE
                  phone number 602-551-4243)         of C. ALVAREZ and GANN’s
     20
                   in smoke colored protective                Residence
                               case
                                                    top shelf of C. ALVAREZ and
TARGET DEVICE         Gray TCL cellphone
                                                    GANN’s bedroom closet of C.
     21                 (unknown s/n)
                                                  ALVAREZ and GANN’s Residence
                                                    top shelf of C. ALVAREZ and
TARGET DEVICE       Silver Alcatel cellphone        GANN’s bedroom closet of C.
     22                  (unknown s/n)            ALVAREZ and GANN’s Residence

                  Black Apple iPhone (phone       second bedroom of 42 East Avenue,
TARGET DEVICE
                  number 240-707-9657 – TT-           Apartment 1E, Hagerstown,
     23
                             3)                            Maryland, 21740

     TARGET DEVICE 1, TARGET DEVICE 2, TARGET DEVICE 3, TARGET

DEVICE 4, TARGET DEVICE 5, TARGET DEVICE 6, TARGET DEVICE 7, TARGET

DEVICE 8, TARGET DEVICE 9, TARGET DEVICE 10, TARGET DEVICE 11, TARGET

DEVICE 12, TARGET DEVICE 13, TARGET DEVICE 14, TARGET DEVICE 15,

TARGET DEVICE 16, TARGET DEVICE 17, TARGET DEVICE 18, TARGET DEVICE
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 17 of 90

                                                                             1:21-mj-356 TMD


19, TARGET DEVICE 20, TARGET DEVICE 21, TARGET DEVICE 22, and TARGET

DEVICE 23 (collectively referred to as the “TARGET DEVICES”) are in either the United

States Postal Inspection Service’s possession in Linthicum Heights, Maryland, or Homeland

Security Investigations’ in Frederick, Maryland.
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 18 of 90

                                                                                     1:21-mj-356 TMD


                  Attachment B: Items to Be Seized from the TARGET DEVICES

       1.      This warrant authorizes the search and seizure of all records contained within the

devices described in Attachment A that constitute evidence of violations of 21 U.S.C. §§ 841(a)(1),

843(b), and 846 by Carlyle Lavar Alvarez, Jennifer Jean Gann, Antoine Anthony Alvarez, Millie

Anne Reyes, Ivan Augustus Ransome, Maria Alvarez, and their known and unknown co-

conspirators, including, but not limited to, the following:

               a. images;

               b. videos;

               c. records of incoming and outgoing voice communications;

               d. records of incoming and outgoing text messages;

               e. the content of incoming and outgoing text messages;

               f. voicemails;

               g. e-mails;

               h. voice recordings;

               i. contact lists;

              j. data from third-party applications (including social media applications like
Facebook and Instagram and messaging programs like WhatsApp and Snapchat);

               k. location data;

               l. bank records, checks, credit card bills, account information, and other
financial records;

               m. evidence of who used, owned, or controlled the devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and correspondence;

               n. evidence of software that would allow others to control the TARGET
DEVICES, such as viruses, Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software designed to detect malicious software;
          Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 19 of 90

                                                                                         1:21-mj-356 TMD


               o. evidence of the lack of such malicious software;

               p. evidence of the attachment to the TARGET DEVICES of other storage devices
or similar containers for electronic evidence;

               q. evidence of counter forensic programs (and associated data) that are designed
to eliminate data from the TARGET DEVICES;

               r. evidence of the times the TARGET DEVICES were used;

             s. passwords, encryption keys, and other access devices that may be necessary to
access the TARGET DEVICES;

            t. documentation and manuals that may be necessary to access the TARGET
DEVICES or to conduct a forensic examination of the TARGET DEVICES; and

               u. contextual information necessary to understand the evidence described in this
attachment.

        2.     The search procedure of the electronic data for the items described in Paragraph 1
may include the following techniques (the following is a non-exhaustive list, and the Government
may use other procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein, while permitting the Government
examination of all the data necessary to determine whether the data falls within the items to be
seized):

               a.      surveying various file “directories” and the individual files they contain
(analogous to looking at the outside of a file cabinet for markings it contains and opening a drawer
believed to contain pertinent files);

               b.      “opening” or cursorily reading the first few “pages” of such files in order to
determine their precise contents;

               c.      “scanning” storage areas to discover and possible recover recently deleted
files;

               d.      “scanning” storage areas for deliberately hidden files; or

                e.       performing key word or other search and retrieval searches through all
electronic storage areas to determine whether occurrences of language contained in such storage
areas exist that are related to the subject matter of the investigation.

        3.        If after performing these procedures, the directories, files, or storage areas do not
reveal evidence of violations of 21 U.S.C. §§ 841(a)(1) and 846, the further search of that particular
directory, file, or storage area shall cease.

         4.    With respect to the search of the information provided pursuant to this warrant, law
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 20 of 90

                                                                                     1:21-mj-356 TMD


enforcement personnel will make reasonable efforts to use methods and procedures that will locate
and expose those categories of files, documents, communications, or other electronically stored
information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable. If the government identifies any seized communications that may implicate the
attorney-client privilege, law enforcement personnel will discontinue its review and take
appropriate steps to segregate all potentially privileged information so as to protect it from
substantive review. The investigative team will take no further steps regarding any review of
information so segregated absent further order of the court. The investigative team may continue
to review any information not segregated as potentially privileged.
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 21 of 90

                                                          1:21-mj-356 TMD




           EXHIBIT 1
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 22 of 90

                                                                                 1:21-mj-356 TMD


                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

IN THE MATTER OF THE:                       )       UNDER SEAL
                                            )
Criminal Complaint for Carlyle Lavar        )                  1:21-mj-057 TMD
                                                    Misc. No. _______________
Alvarez,                                    )
                                            )
Criminal Complaint for Jennifer Jean        )                  1:21-mj-058 TMD
                                                    Misc. No. _______________
Gann,                                       )
                                            )
Criminal Complaint for Antoine              )                 1:21-mj-059 TMD
                                                    Misc. No.________________
Anthony Alvarez,                            )
                                            )
Criminal Complaint for Millie Anne          )                  1:21-mj-060 TMD
                                                    Misc. No. _______________
Reyes,                                      )
                                            )
Criminal Complaint for Courtney             )                 1:21-mj-061 TMD
                                                    Misc. No. _______________
Lavell Floyd, a/k/a Courtney Lavelle        )
Floyd,                                      )
                                            )
Criminal Complaint for Shanavia             )                  1:21-mj-062 TMD
                                                    Misc. No. _______________
Middleton,                                  )
                                            )
Criminal Complaint for Ivan Augustus        )                  1:21-mj-063 TMD
                                                    Misc. No. _______________
Ransome, and                                )
                                            )
Search of 42 East Avenue,                   )                  1:21-mj-064 TMD
                                                    Misc. No. _______________
Apartment 1E, Hagerstown, Maryland          )
21740                                       )

              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINTS,
           ARREST WARRANTS, AND A SEARCH AND SEIZURE WARRANT

      I, Derek L. Starliper, being duly sworn, depose and state the following:

                                         Introduction

      1.      I make this Affidavit in support of the following:

              a. Criminal Complaint and arrest warrant for Carlyle Lavar Alvarez;

              b. Criminal Complaint and arrest warrant for Jennifer Jean Gann;

              c. Criminal Complaint and arrest warrant for Antoine Anthony Alvarez;
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 23 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


               d. Criminal Complaint and arrest warrant for Millie Anne Reyes;

               e. Criminal Complaint and arrest warrant for Courtney Lavell Floyd a/k/a

                   Courtney Lavelle Floyd;

               f. Criminal Complaint and arrest warrant for Shanavia Middleton;

               g. Criminal Complaint and arrest warrant for Ivan Augustus Ransome; and

               h. Search and seizure warrant for 42 East Avenue, Apartment 1E, Hagerstown,

                   Maryland 21740, as fully described in Attachment A.

       2.      I submit that probable cause exists to believe that Carlyle Lavar Alvarez (“C.

ALVAREZ”), Jennifer Jean Gann (“GANN”), Antoine Anthony Alvarez (“A. ALVAREZ”),

Millie Anne Reyes (“REYES”), Courtney Lavell Floyd a/k/a Courtney Lavelle Floyd

(“FLOYD”), Shanavia Middleton (“MIDDLETON”), Ivan Augustus Ransome (“RANSOME”)

(collectively referred to as the “Target Subjects”) are engaging in drug trafficking activities in

violation of 21 U.S.C. § 846; and (ii) 42 East Avenue, Apartment IE, Hagerstown, Maryland

21740, as fully described in Attachment A, (hereinafter referred to as the “Target Premises”)

contains fruits, evidence, and instrumentalities of drug trafficking activities, in violation of 21

U.S.C. §§ 841(a)(1), 843(b), and 846.

                                     Affiant’s Background

       3.      I am “an investigative or law enforcement officer . . . of the United States” within

the meaning of 18 U.S.C. § 2510(7)—that is, an officer of the United States of America (“United

States”) who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in 18 U.S.C. § 2516.

       4.      I have been an Inspector with the United States Postal Inspection Service

(“USPIS”) since October 2018, where I am currently assigned to the Maryland Narcotics Team.



                                                2
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 24 of 90

                                                                              1:21-mj-057
                                                                                     1:21-mj-356
                                                                                          to -064 TMD


Prior to my employment with USPIS, I was a Special Agent with the United States Attorney’s

Office for the District of Columbia, assigned to the Violent Crimes and Narcotics Trafficking

Section, and a Police Officer with the Metropolitan Police Department (Washington, D.C.),

assigned to the Narcotics and Special Investigations Division.

          5.   Since 2007, as a law enforcement officer, I have participated in numerous drug

trafficking investigations during which I have used the following investigative techniques: (1)

interviewing informants and cooperating witnesses; (2) conducting physical surveillance; (3)

supporting undercover operations; (4) consensual monitoring and recording of both telephonic and

non-telephonic communications; (5) analyzing telephone pen register and caller identification

system data; (6) conducting court-authorized electronic surveillance; and (7) preparing and

executing search warrants that have led to substantial seizures of narcotics, firearms, and other

contraband. I have also applied for federal wire and electronic intercepts; listened to court-

authorized intercepted calls between individuals involved or suspected to be involved in drug

trafficking activities; reviewed court-authorized text message; and interpreted court-authorized

intercepted calls and text messages.

          6.   I have also received training and experience in interviewing and interrogation

techniques, arrest procedures, search and seizure, and narcotics, white-collar, and various other

crimes.

          7.   In the course of my training and experience, I have become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of proceeds

derived from the sale of narcotics, and the organization of drug conspiracies. I have also become

familiar with the ways in which narcotics traffickers use cellular telephones, cellular telephone




                                                3
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 25 of 90

                                                                                  1:21-mj-057
                                                                                         1:21-mj-356
                                                                                              to -064 TMD


technology, coded communications or slang during conversations, and other means to facilitate

their illegal activities and thwart law enforcement investigations.

       8.      Specifically, based on your Affiant’s training, knowledge, and experience, your

Affiant has learned the following:

                   a. Narcotics trafficking is an ongoing and recurring criminal activity. As
                      contrasted with crimes against persons, which tend to be discrete offenses,
                      narcotics trafficking is an illicit commercial activity that is characterized by
                      regular, repeated criminal activity.

                   b. Narcotics traffickers commonly compartmentalize members of their
                      organization into discrete “cells,” with specific members, responsibilities,
                      and/or geographical territories assigned to each cell, and members of one
                      cell commonly receive information only about that specific cell’s criminal
                      activities. Consequently, this limitation of information frustrates law
                      enforcement efforts to dismantle the entire organization.

                   c. High-level narcotics traffickers commonly use multiple cellular telephones.

                   d. Cellular telephones are indispensable tools of the narcotics trafficking trade.
                      Narcotics traffickers use cellular telephones, push-to-talk telephones, Short
                      Message Service (“SMS”), electronic mail, and other, similar electronic
                      means and/or devices to maintain contact with co-conspirators and other
                      narcotics traffickers.

                   e. Narcotics traffickers often maintain a supply of illegal drugs, items used in
                      the manufacturing, packaging, transportation of illegal drugs, and drug
                      proceeds inside of their residences, their vehicles, and stash locations.

                   f. Narcotics traffickers conceal contraband related to illicit activities—such as
                      scales, packaging material, cutting agents, vacuum sealers, and other
                      containers—in locations where they can readily access them, such as their
                      residences, their vehicles, the residences of their friends, family members,
                      and associates, or their drug distribution locations, such as a stash house.

                   g. Narcotics traffickers maintain books, records, receipts, notes, ledgers, bank
                      records, money orders, and other papers relating to the importation,
                      manufacture, transportation, ordering, sale, and distribution of narcotics for
                      long periods of time in their residence, their vehicles, the residences of their
                      friends, family members, and associates, or their drug distribution locations.
                      This documentary evidence includes, but is not limited to, telephone
                      numbers, telephone books, address books, credit card and hotel receipts,
                      plane and bus tickets and receipts, car rental receipts, passports, accounts

                                                 4
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 26 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


                      and records in fictitious names, false identification, money orders, cashier’s
                      checks relating to cash transactions and records indicating the existence of
                      storage facilities used in narcotics trafficking. Indicia of occupancy,
                      residency and/or ownership of the premises to be searched are often present
                      in such premises.

                   h. Conceal in their vehicles; their residences; the residences of their friends,
                      family members and associates; their drug distribution locations; or other
                      places over which they maintain dominion and control large quantities of
                      United States currency, financial instruments, precious metals, jewelry, and
                      other items of value.

                   i. Narcotics traffickers take, or cause to be taken, photos of themselves, their
                      associates, their property, and illegal contraband. Narcotics traffickers
                      usually maintain these photos in their residence; their vehicles, the
                      residences of their friends; family members or associates; or their drug
                      distribution locations, such as a stash house.

                   j. Drug trafficking organizations utilize the United States mail as a means of
                      transporting narcotics and proceeds thereof to and from drug trafficking
                      organization (“DTO”) members. They use United States Priority Mail
                      Express and Priority Mail services to ship narcotics and bulk-cash narcotics
                      proceeds through the United States mail. Each United States Priority Mail
                      Express and Priority Mail parcel has a distinct tracking number, and an
                      individual with a tracking number can track the particular parcel online.
                      Packages shipped to or from narcotics source states—such as Arizona,
                      California, Texas, Washington, Colorado, and Florida—or territories—
                      such as Puerto Rico—can signify that the United States Priority Mail
                      Express and Priority Mail parcels contain narcotics or the proceeds thereof.

                                      Bases of Information

       9.      The information contained in this affidavit is based upon my personal knowledge

and observations as well as that of the other agents involved in this investigation. Those agents,

persons with knowledge of this investigation, related those observations to me. Because I submit

this affidavit for the limited purpose of establishing probable cause for the requested criminal

complaints and arrest and search warrants, I have not included every fact and matter observed by

or made known to agents of the government. Rather, I have set forth only those facts that I believe

are necessary to establish probable cause.


                                                5
             Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 27 of 90

                                                                                  1:21-mj-057
                                                                                         1:21-mj-356
                                                                                              to -064 TMD


                                          Probable Cause

                                      Background Information

         10.     This is an Organized Crime Drug Enforcement Task Force investigation targeting

narcotics traffickers in the several states, including Arizona, Maryland, New York, and Ohio.

         11.     Based on the evidence gathered during the course of this investigation thus far,

investigators believe that Carlyle Lavar Alvarez (“C. ALVAREZ”) DTO supplies others with

narcotics—including, but not limited to, wholesale quantities of fentanyl, disguised as Oxycodone

pills—through the United States mail. Among the C. ALVAREZ DTO members who have

shipped or assisted with the shipment of suspected narcotics parcels to others through the United

States mail include A. ALVAREZ, who is C. ALVAREZ’s brother; GANN, who is C.

ALVAREZ’s significant other; and REYES, who is believed to be A. ALVAREZ’s significant

other.

         12.     Investigators have identified approximately eighty (80) suspicious Priority Mail

Express and Priority Mail parcels mailed through the USPS from Arizona to addresses in other

states between February 2020 and December 2020. Investigators have seized several of those

Priority Mail Express parcels, and the aggregate amount of pills containing fentanyl is

approximately 5,161 pills, weighing approximately 562 grams.

         13.     On October 22, 2020, the Court entered an Order authorizing, inter alia, the initial

interception of wire and electronic communications occurring over the cellular telephone assigned

call number (602) 551-4243 used by C. ALVAREZ (hereinafter referred to as “Target Telephone

1”); 1 the initial interception of wire and electronic communications occurring over the cellular


         1
         Investigators were able to determine that C. ALVAREZ used Target Telephone 1 based
on the following: Investigators (1) determined that the Arizona driver’s license photograph of
Carlyle Lavar Alvarez and the CCTV footage of the suspected mailer of suspicious packages
discussed infra are the same person: C. ALVAREZ; (2) confirmed through Wal-Mart money
                                                  6
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 28 of 90

                                                                                 1:21-mj-057
                                                                                        1:21-mj-356
                                                                                             to -064 TMD


telephone assigned call number (480) 283-3767 used by C. ALVAREZ (hereinafter referred to as

“Target Telephone 2”); 2 and the initial interception of wire and electronic communications

occurring over the cellular telephone assigned call number (240) 707-9657 used by RANSOME

(hereinafter referred to as “Target Telephone 3”) 3 (collectively referred to as the “Initial

Wiretap”).

       14.       On December 2, 2020, Judge Gallagher authorized, inter alia, the renewed

interception of wire communications only occurring over Target Telephone 2 (hereinafter

referred to as the “Second Wiretap”).

       15.       Law enforcement has ceased interception communications occurring over the

Initial Wiretap and the Second Wiretap.

       16.       On December 19, 2020, at approximately 1:19 a.m. (EST), four days after

investigators conducted the controlled delivery as detailed infra Paragraphs 68 and 69,

investigators stopped receiving pings from Target Telephone 2. Likewise, as of December 18,

2020, there were no longer communications occurring Target Telephone 2.                    Based on

investigators’ training, knowledge, and experience, including their involvement in this

investigation, investigators believe that C. ALVAREZ dropped Target Telephone 2 after

learning about the December 15, 2020 controlled delivery.




transfer transaction records that the contact telephone number listed for C. ALVAREZ was
Target Telephone 1 and video surveillance footage associated with Walmart money transfer
transaction described infra showed C. ALVAREZ; and (3) know through their training,
knowledge, and experience that high-level drug traffickers use multiple cellular telephones.
       2
           Carlyle Alvarez is listed as the subscriber for Target Telephone 2.
       3
           Ivan Ransome is listed as the subscriber for Target Telephone 3.
                                                  7
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 29 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


                           C. ALVAREZ and FLOYD: Ohio Package 1

       17.     On April 14, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Maryvale Post Office located at 4415 N. Maryvale Parkway, Phoenix, Arizona (“Maryvale Post

Office”) destined for 104 Broad Street, Akron, Ohio 44305, with the following characteristics: (1)

a return address in Phoenix, Arizona; (2) no association between the sender’s and recipient’s names

and their listed addresses; and (3) weighed approximately six ounces (hereinafter referred to as

“Ohio Package 1”).

       18.     The following is an image of C. ALVAREZ, holding a United States Mail parcel

in each of his hands, from the CCTV footage of the Maryvale Post Office’s lobby area:




       19.     On April 15, 2020, Honorable Kathleen B. Burke, United States Magistrate Judge

for the Northern District of Ohio, issued a search warrant, authorizing the search of Ohio Package

1 (hereinafter referred to as the “April 15, 2020 warrant”). On the same day, Ohio Postal Inspectors

searched Ohio Package 1 pursuant to April 15, 2020 warrant. They recovered 500 light blue pills

containing fentanyl and weighing approximately 55 grams in the aggregate from inside Ohio

Package 1. Of note, those pills bear the letter “M” as an impression marking on one side of them

and the number “30” as an impression marking on the other side of them.



                                                 8
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 30 of 90

                                                                                   1:21-mj-057
                                                                                          1:21-mj-356
                                                                                               to -064 TMD


       20.     Ohio Package 1 was scheduled for delivery on April 15, 2020, by 3:00 p.m., to 104

Broad Street, Akron, Ohio 44305, if law enforcement had not seized Ohio Package 1.

       21.     On Ohio Package 1’s expected delivery date, FLOYD, via (330) 880-1760, 4

contacted the USPS customer service center regarding the delivery status of Ohio Package 1.

During the telephone call, FLOYD identified himself as Mr. Sawhill, which is consistent with the

listed recipient’s last name for Ohio Package 1. FLOYD also provided the following information

to the USPS customer service representative during the call:                 tracking number (i.e.,

EK466006747US), delivery address (i.e., 104 Broad Street, Akron, Ohio 44305), recipient’s first

and last names (i.e., Brian Sawhill), and return telephone number (i.e., (234) 738-8554).

Additionally, in response to the USPS customer service representative inquiry about his well-

being, FLOYD stated, “I’m doin alright, um, my grandson sent me something from Arizona and

I had the tracker on it, and it said it should have been here by three and here it is it’s almost seven

o’clock.”

       22.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that FLOYD (i) was the intended recipient of Ohio Package 1

containing fentanyl; and (ii) provided the fictitious last name listed on Ohio Package 1 to the

USPS customer service representative to identify himself as the intended recipient (and thus be



       4
          Investigators were able to determine that FLOYD used (330) 880-1760 based on the
following: Lavelle Floyd is the subscriber name and 2281 11th Street, SW, Akron, Ohio, 44314—
Ohio Package 2’s delivery location—as the subscriber’s address for (330) 880-1760; a search of
law enforcement databases reflect that Lavelle is the middle name of Courtney Floyd; FLOYD
provided (330) 880-1760 as his telephone number to law enforcement during a January 2018
incident regarding a stolen vehicle; and as recent as June 2020, the police responded to 2281 11th
Street, SW, Akron, Ohio, 44314—the residence that FLOYD shared with his girlfriend and his
stepdaughter, who is the alleged victim and the daughter of FLOYD’s girlfriend—regarding a
molestation claim against FLOYD.



                                                  9
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 31 of 90

                                                                             1:21-mj-057
                                                                                    1:21-mj-356
                                                                                         to -064 TMD


able to check on Ohio Package 1’s delivery status) and concealed his true identity from law

enforcement to the extent law enforcement had seized the fentanyl from Ohio Package 1.

                      C. ALVAREZ and RANSOME: Maryland Package 1

       23.    On April 16, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Capitol Post Office located at 2 S. 35th Avenue, Phoenix, Arizona 85009 destined for the Target

Premises, with the following characteristics: (1) a return address in Phoenix, Arizona; (2) no

association between the sender’s and recipient’s name and listed addresses; and (3) weighed

approximately eleven ounces (hereinafter referred to as “Maryland Package 1”). Maryland

Package 1 was delivered on April 17, 2020, at 12:25 p.m.

       24.    Notably, the sender’s name and address listed on Maryland Package 1 are the

same as the sender’s name and address listed on Ohio Package 1.

       25.    On April 17, 2020, the same day as Maryland Package 1’s delivery, at

approximately 6:09 p.m., RANSOME sent a $2500.00 money transfer in the Walmart located at

17850 Garland Groh Boulevard, Hagerstown, Maryland, 21740 (hereinafter referred to as

“Hagerstown Walmart”) to C. ALVAREZ. On the same day, about six minutes after RANSOME

sent the $2500.00 money transfer, C. ALVAREZ picked up the $2500.00 money transfer at the

Walmart located at 7975 W Peoria Avenue, Peoria, Arizona, 85345 (hereinafter referred to as

“Peoria Walmart Supercenter”).     C. ALVAREZ became angry about answering questions

regarding the $2,500.00 money transfer transaction.

       26.    The following on the left is an image of RANSOME, sending the $2500.00 money

transfer, from Hagerstown Walmart video surveillance footage while the following on the right is

an image of C. ALVAREZ, picking up the $2500.00 money transfer, from Peoria Walmart

Supercenter video surveillance footage:



                                              10
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 32 of 90

                                                                            1:21-mj-057
                                                                                   1:21-mj-356
                                                                                        to -064 TMD




       27.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that (i) Maryland Package 1 contained narcotics; (ii) RANSOME (a)

received Maryland Package 1 delivered to Target Premises; and (b) traveled to the Hagerstown

Walmart to pay C. ALVAREZ for the narcotics in Maryland Package 1, that C. ALVAREZ

supplied to RANSOME through the United States mail; and (iii) C. ALVAREZ retrieved the

$2500.00 in drug proceeds from the Peoria Walmart Supercenter.

                     C. ALVAREZ and FLOYD: Mailing of Ohio Package 2

       28.     On April 21, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Peoria Downtown Post Office located at 10700 N. 85th Avenue, Peoria, Arizona 85345 (“Peoria

Downtown Post Office”) destined for 2281 11th Street, SW, Akron, Ohio 44314—an address

previously associated with FLOYD—with the following characteristics: (1) a return address in

Phoenix, Arizona; (2) no association between the sender’s and recipient’s names and listed

addresses; and (3) weighed approximately five ounces (hereinafter referred to as “Ohio Package

2”).

       29.     The following is an image of C. ALVAREZ, handling the cash transaction for

Ohio Package 2’s shipment, from the CCTV footage of the Peoria Downtown Post Office’s

transaction counter area:



                                              11
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 33 of 90

                                                                               1:21-mj-057
                                                                                      1:21-mj-356
                                                                                           to -064 TMD




       30.     On April 22, 2020, United States Magistrate Judge Burke issued a search warrant,

authorizing the search of Ohio Package 2 (hereinafter referred to as the April 22, 2020 warrant”).

On the same day, Ohio Postal Inspectors searched Ohio Package 2 pursuant to the April 22, 2020

warrant. They recovered 201 light blue pills, containing fentanyl and weighing approximately 22

grams in the aggregate, from inside of Ohio Package 2. Of note, those pills bear the letter “M”

as an impression marking on one side of them and the number “30” as an impression marking on

the other side of them.

       31.     The toll data from Ohio Package 2’s delivery date reflects a substantial amount of

communications between C. ALVAREZ, via Target Telephone 1, and FLOYD, via (330) 880-

1760, from approximately 12:12 p.m. to 8:22 p.m. Specifically, the toll data shows that FLOYD,

via (330) 880-1760, made an outgoing telephone call to C. ALVAREZ, via Target Telephone 1,

at approximately 12:12 p.m. That call lasted for approximately seven minutes and twenty-eight

seconds. The toll data further shows that, several minutes after that call concluded, C. ALVAREZ,

via Target Telephone 1, sent FLOYD, via 330-880-1760, six IM chat messages. The toll data

also reflects that FLOYD, via 330-880-1760, made an outgoing telephone call to C. ALVAREZ,

via Target Telephone 1, at approximately 2:37 p.m. That call lasted for approximately forty

seconds. The toll data further reflects that FLOYD, 330-880-1760, received eight IM chat

                                               12
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 34 of 90

                                                                                 1:21-mj-057
                                                                                        1:21-mj-356
                                                                                             to -064 TMD


messages from ALVAREZ, Target Telephone 1, between 5:12 p.m. and 6:02 p.m. The toll data

also reflects that FLOYD, via (330) 880-1760, received an incoming telephone call from C.

ALVAREZ, via Target Telephone 1, at approximately 8:22 p.m.                   That call lasted for

approximately 2 minutes and twenty-two seconds.

       32.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that, FLOYD was the intended recipient of Ohio Package 1 containing

fentanyl.

                 C. ALVAREZ and RANSOME: Mailing of Maryland Package 2

       33.     On May 15, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Peoria Downtown Post Office destined for              the Target Premises with the following

characteristics: (1) a return address in Peoria, Arizona; (2) no association between the sender’s and

recipient’s listed addresses; and (3) weighed approximately twenty ounces (hereinafter referred to

as “Maryland Package 2”).

       34.     The following is an image of C. ALVAREZ at the transaction counter from the

CCTV footage of the Peoria Downtown Post Office’s counter area:




       35.     On May 26, 2020, Honorable Timothy J. Sullivan, United States Magistrate Judge

for the District of Maryland, issued a warrant, authorizing the search of Maryland Package 2

(hereinafter referred to as the “May 26, 2020 warrant”). On the same day, investigators searched

Maryland Package 2 pursuant to the May 26, 2020 warrant. They recovered 4,015.5 light
                                                 13
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 35 of 90

                                                                               1:21-mj-057
                                                                                      1:21-mj-356
                                                                                           to -064 TMD


blue/green pills, containing fentanyl and weighing approximately 437 grams in the aggregate, from

inside of Maryland Package 2.

       36.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that, RANSOME was the intended recipient of Maryland Package 2

containing fentanyl.

                                  GANN: New York Package 1

       37.     On October 28, 2020, at approximately 1:11 p.m. (MST), investigators observed

Maria Alvarez depart from 2323 N. 39th Avenue, Peoria, Arizona, 85345. Several minutes later,

the 2014 silver Infiniti Q50 bearing Arizona license plate number CJF5249 registered to Jennifer

Jean Gann and Carlyle Lavar Alvarez, 8927 W Purdue Avenue, Peoria, Arizona, 85345

(hereinafter referred to as “C. ALVAREZ’s Vehicle”) departed from the front area of 2321 N.

39th Avenue, Phoenix, Arizona 85009 (hereinafter referred to as “C. ALVAREZ and GANN’s

residence”). GANN was the driver of C. ALVAREZ’s Vehicle; C. ALVAREZ was the front-

seat passenger of C. ALVAREZ’s Vehicle; and two children were in the back seat of C.

ALVAREZ’s Vehicle.

       38.     Investigators followed C. ALVAREZ’s Vehicle from the front area of C.

ALVAREZ and GANN’s residence to the Maryvale Post Office and observed C. ALVAREZ

and GANN, carry envelopes that matched the description of Priority Mail flat rate envelope(s),

into the Maryvale Post Office.

       39.     In the Maryvale Post Office, GANN mailed a Priority Express Mail parcel destined

to 2537 Church Avenue, Apartment 3R, Brooklyn, New York, 11226, with the following

characteristics: (1) a return address in Phoenix, Arizona; (2) no association between the sender’s




                                               14
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 36 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


and recipient’s names and addresses; and (3) weighed approximately six ounces (hereinafter

referred to as “New York Package 1”).

       40.     On November 5, 2020, Honorable Stewart D. Aaron, United States Magistrate

Judge for the Southern District of New York, issued a warrant, authorizing the search of New

York Package 1 (hereinafter referred to as “New York November 5, 2020 warrant”). On the same

date, New York Postal Inspectors searched New York Package 1 pursuant to the New York

November 5, 2020 warrant. They recovered approximately 496 light blue pills—one of which

field-tested positive for fentanyl—from inside New York Package 1. Of note, those pills bear the

letter “M” as an impression marking on one side of them and the number “30” as an impression

marking on the other side of them. The drug analysis for those pills are pending.

                               C. ALVAREZ and FLOYD: Ohio Package 3

       41.     In the Maryvale Post Office, around the same time that GANN mailed New York

Package 1, C. ALVAREZ mailed a Priority Express Mail parcel destined to 410 Locust Street,

Apartment 102, Akron, Ohio, 44307 (alternatively referred to as “Apartment 102”) with the

following characteristics: (1) a return address in Phoenix, Arizona; (2) no association between the

sender’s and recipient’s names and their listed addresses; and (3) weighed approximately three

ounces (hereinafter referred to as “Ohio Package 3”).

       42.     Within minutes of C. ALVAREZ’s mailing of Ohio Package 3, C. ALVAREZ,

via Target Telephone 1, made an outgoing telephone call to FLOYD, via (330) 880-1760. During

their discussion, C. ALVAREZ asked, “What's the the one (1), O', two (2) for?” to which FLOYD

responded, “That's the um- apartment number.” C. ALVAREZ then asked, “Apartment number,

bro'?” FLOYD then confirmed so: “Yeah.” Before the call ended, C. ALVAREZ said, “One (1),

O', two (2). A'ight. Akron, Ohio, Four (4) ten (10) Lotus Street [PH], uh one (1), O', two (2).”



                                                15
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 37 of 90

                                                                                   1:21-mj-057
                                                                                          1:21-mj-356
                                                                                               to -064 TMD


Based on my training, knowledge, and experience, including my involvement in this investigation,

I believe that C. ALVAREZ confirmed in vague, coded language the address to which C.

ALVAREZ mailed Ohio Package 3.

       43.     On October 29, 2020, at approximately 12:47 p.m., Ohio Package 3 was delivered.

       44.     On the same day, at approximately 5:10 p.m., FLOYD exited Apartment 102,

opened a mailbox, retrieved a white envelope, and eventually returned to Apartment 102 with the

white envelope.

       45.     Based on my training, knowledge, and experience, including my involvement in

this investigation, (i) FLOYD (a) was the intended recipient of Ohio Package 3; and (b) retrieved

Ohio Package 3 from Apartment 102’s mailbox; and (ii) Ohio Package 3 contained narcotics.

                               Narcotics Payments to C. ALVAREZ

       46.     During the Initial Wiretap, investigators learned that C. ALVAREZ also provided

a narcotics customer with information for a cash app account—“$sweetness8225—believed to be

maintained by GANN, to deposit payments for narcotics previously supplied by C. ALVAREZ.

Pertinent intercepted communications are as follows:

               a.      On October 24, 2020, at approximately 6:51 p.m. (MST), C. ALVAREZ,

via Target Telephone 2, received an incoming call from Unknown Male (“UM”), via (717) 710-

1543. Here is an excerpt of their discussion:

       C. ALVAREZ: Yo?

       UM: Yo, yo, uhm...yeah man, this nigga, I gotta [sic] fire [PH] him. He sometimes-

       motherfuckers tell you want you want to hear, that’s the...but, here is the thing. He

       had called me back like an hour later, he was like, it got like a harsh...like, taste to

       it.



                                                 16
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 38 of 90

                                                                            1:21-mj-057
                                                                                   1:21-mj-356
                                                                                        to -064 TMD




        Based on information obtained during the course of this investigations, as well as my,

training, knowledge, and experience, I believe that C. ALVAREZ previously supplied UM with

narcotics; and UM in vague, coded language provided C. ALVAREZ with feedback about those

narcotics’ quality (i.e., “It got like a harsh...like taste to it.”)

                 b.      On November 2, 2020, at approximately 12:22 p.m. (MST), C. ALVAREZ,

via Target Telephone 2, received an incoming telephone call from UM, via (717) 710-1543. Here

is an excerpt of their discussion:

        C. ALVAREZ: You-you busy?

        UM: A little-a-a-little bit. I gotta take her to work.

        C. ALVAREZ: A’ight, ‘c-‘cause-a’ight. I need ‘ju to send me fifteen-hunnit,

        (1,500), bro’-bro’.

        UM: A’ight. How I’mma do that?

        C. ALVAREZ: [PAUSE] Western Union, CashApp, or Zelle.


        Based on information obtained during the course of this investigation, as well as my

training, knowledge, and experience, I believe that, in vague, coded language (i) C. ALVAREZ

requested UM to pay soon a minimum amount of $1,500.00—(i.e., fifteen-hunnit”)—towards

UM’s narcotics debt owed to C. ALVAREZ; (ii) UM agreed to do so—(i.e., “A’ight”); (iii) UM

inquired how C. ALVAREZ wanted UM to make the narcotics payment—(i.e., “How I’mma do

that”); and (iv) C. ALVAREZ instructed the UM to use any of the following currency transfer

services—(i.e., Western Union, CashApp, Zelle).

                 c.      On November 2, 2020, between approximately 12:25 p.m. and 12:28 p.m.

(MST), C. ALVAREZ, via Target Telephone 2, sent two outgoing text messages to UM, via



                                                      17
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 39 of 90

                                                                                 1:21-mj-057
                                                                                        1:21-mj-356
                                                                                             to -064 TMD


(717) 710-1543, that read: “$sweetness8225,” and “Jennifer Jean gann,” respectively. Based on

investigators’ training, knowledge, and experience, including their experience in this investigation,

investigators believe that C. ALVAREZ texted “$sweetness8225,” to the UM to identify the

profile name of the Cash App account where C. ALVAREZ wanted the UM to deposit the

$1,500.00 narcotics payment, and sent the follow-up text “Jenifer Jean gann,” to identify the

individual who maintained that account: GANN.

       d.        On the next day, at approximately 12:43 p.m. (MST), C. ALVAREZ, via Target

Telephone 2, made an outgoing telephone call to GANN, via (602) 503-8502. 5 Here is their full

discussion:

       C. ALVAREZ: Hello, baby.

       GANN: We don't got no cash, babe.

       C. ALVAREZ: Babe, you call for that, babe?

       GANN: Well I'm telling you. Are you gonna [sic] have them send something?

       C. ALVAREZ: Babe, you calling for that, baby?

       GANN: A'right. a'right, I'm almost there.

       C. ALVAREZ: A'right.

       GANN: I just-


       Based on my training, knowledge, and experience, including my involvement in this

investigation, investigators believe in vague, coded language, that (i) GANN (a) told C.

ALVAREZ that GANN has not received the expected narcotics payments through GANN’s Cash

App account; and (b) requested that C. ALVAREZ contact the individuals whom C. ALVAREZ



       5
           Jennifer J. Gann is listed as the subscriber for (602) 503-8502.


                                                  18
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 40 of 90

                                                                             1:21-mj-057
                                                                                    1:21-mj-356
                                                                                         to -064 TMD


supplies with narcotics to pay their drug debt owed to C. ALVAREZ, so GANN and C.

ALVAREZ could have money; (ii) C. ALVAREZ expressed his displeasure with GANN

discussing narcotics-related matters over the telephone; and (iii) GANN advised C. ALVAREZ

that GANN was near C. ALVAREZ’s location.

                             GANN and FLOYD: Ohio Package 4

       47.    On November 3, 2020, at approximately 1:45 p.m. (MST), approximately one hour

after GANN asked C. ALVAREZ to contact those whom C. ALVAREZ supplied with narcotics

to pay their narcotics debt, investigators observed C. ALVAREZ, carrying what appeared to be a

plastic shopping bag, and GANN exit C. ALVAREZ and GANN’s residence. GANN entered the

driver’s seat of C. ALVAREZ’s Vehicle, and C. ALVAREZ entered the front passenger seat of

C. ALVAREZ’s Vehicle. Shortly after, GANN, driving C. ALVAREZ’s Vehicle, left that area.

       48.    Investigators followed C. ALVAREZ’s Vehicle, but they eventually lost sight of

C. ALVAREZ’s Vehicle during surveillance. However, at approximately 2:48 p.m. (MST),

GPS/PLI data reflected that Target Telephone 1 was in the area of 8155 N Canyon Highway,

Phoenix, Arizona, 85021.

       49.    Investigators traveled to the Washington Post Office located at 8155 N. Canyon

Highway, Phoenix, Arizona 85021 (“Washington Post Office”) and observed C. ALVAREZ’s

Vehicle parked in the Washington Post Office’s parking lot. And an Arizona Postal Inspector

observed C. ALVAREZ at the USPS customer counter of the Washington Post Office.

       50.    GANN mailed a Priority Mail Express parcel to 410 Locust Street, Apartment 102,

Akron, Ohio, 44307 with the following characteristics: (1) a return address in Phoenix, Arizona;

(2) no association between sender’s and recipient’s last name and addresses; and (3) weighed

approximately five ounces (hereinafter referred to as “Ohio Package 4”).



                                              19
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 41 of 90

                                                                                   1:21-mj-057
                                                                                          1:21-mj-356
                                                                                               to -064 TMD


       51.     The following is an image of GANN at the transaction counter from the CCTV

footage of the Washington Post Office’s counter area:




       52.     Later on Ohio Package 4’s mailing date, C. ALVAREZ, via Target Telephone

1, made an outgoing telephone call to FLOYD, via (330) 880-1760. During that call, C.

ALVAREZ said, “Yeah, that's in the air,” and subsequently followed up, “You heard me?”

FLOYD responded, “Si.” Based on my training, knowledge, and experience, including my

involvement in this investigation, I believe that (i) C. ALVAREZ in vague, coded language,

confirmed that the narcotics inside of Ohio Package 4 were mailed to 410 Locust Street,

Apartment 102, Akron, Ohio, 44307, for FLOYD; and (ii) FLOYD acknowledged that he

understood.

       53.     On the next day, at approximately 1:35 p.m. (MST), C. ALVAREZ, via Target

Telephone 1, placed an outgoing telephone call to FLOYD, via (330) 880-1760. During their

call, FLOYD said, “Man, they are trying to find the package. That motherfucker never even made

it here, man. . . . .So, now they trying to track down the damn whole package.” C. ALVAREZ

then asked, “So, how is it hittin' the alert and all that?” FLOYD replied, “Hitin' the alert. . . . But


                                                  20
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 42 of 90

                                                                            1:21-mj-057
                                                                                   1:21-mj-356
                                                                                        to -064 TMD


one of this other carriers got it.” C. ALVAREZ then said, “Yeah, of course, my nigga.” Based

on my training, knowledge, and experience, as well as information obtained during the course of

this investigation, I believe that, in vague, coded language, (i) FLOYD (a) told C. ALVAREZ

that Ohio Package 4 had not arrived yet; and (b) USPS postal workers were trying to locate Ohio

Package 4.

       54.     On November 5, 2020, United States Magistrate Judge Burke issued a warrant,

authorizing the search of Ohio Package 4 (hereinafter referred to as the “Ohio November 5, 2020

warrant”). On the same day, investigators searched Ohio Package 4 pursuant to the Ohio

November 5, 2020 and recovered 200 light blue/green pills, containing fentanyl and weighing

approximately 21 grams in the aggregate, from inside Ohio Package 4. Of note, those pills bear

“M” as an impression marking on one side of them and the number “30” as an impression marking

on the other side of them.

                             C. ALVAREZ: New Jersey Package 1

       55.     In the Washington Post Office shortly after GANN mailed Ohio Package 4, C.

ALVAREZ mailed a Priority Mail Express parcel to 126 Clifton Place, Apartment 1008, Jersey

City, New Jersey, 07304, with the following characteristics: (1) a return address in Phoenix,

Arizona; (2) no association between the sender’s and recipient’s names and addresses; and (3)

weighed approximately five ounces (hereinafter referred to as “New Jersey Package 1”).

       56.     The following is an image of C. ALVAREZ at the transaction counter from the

CCTV footage of the Washington Post Office’s counter area:




                                              21
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 43 of 90

                                                                               1:21-mj-057
                                                                                      1:21-mj-356
                                                                                           to -064 TMD




       57.     On November 6, 2020, Honorable Michael T. Morrissey, United States Magistrate

Judge for the District of Arizona, issued a warrant, authorizing the search of New Jersey Package

1 (hereinafter referred to as the New Jersey November 6, 2020 warrant”). On the same day,

Arizona Postal Inspectors searched New Jersey Package 1 and recovered approximately 200 light

green pills—that field-tested positive for Acetaminophen—from inside New Jersey Package 1.

Of note, those pills bear “M” as an impression marking on one side of them and the number “30”

as an impression marking on the other side of them. The drug analysis for those pills are pending.

                     C. ALVAREZ, A. ALVAREZ, REYES, and MIDDLETON:
                                  The New York Packages

       58.     During the Second Wiretap, investigators learned about an approximately two

kilogram quantity of cocaine transaction involving C. ALVAREZ and MIDDLETON as well as

the shipment of the same involving A. ALVAREZ and REYES.

       59.     On December 7, 2020, at approximately 4:43 p.m. (MST), C. ALVAREZ, via

Target Telephone 2, received an incoming call from MIDDLETON, via (602) 367-0956. 6 Here

is an excerpt of their discussion:


       6
         As discussed infra Paragraph 69, law enforcement seized the cellular telephone assigned
call number (602) 367-0956 that belonged to MIDDLETON from the couch on the ground floor
of the New York Packages’ delivery.
                                               22
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 44 of 90

                                                                              1:21-mj-057
                                                                                     1:21-mj-356
                                                                                          to -064 TMD


       MIDDLETON: Yeah, what I was trynna [sic] say, Chi, call your boy to see if he's

       good because I'm trynna fuck with these niggas. These niggas got me stressed out over that

       little two-fifty (250), you know?

       C. ALVAREZ: Yeah. [BACKGROUND: UC VOICE][VOICES OVERLAP].

       MIDDLETON: Damn, man. Let's see if we got options. 'Cause if it wasn't for

       homie I wouldn't even be ready, you know?

       C. ALVAREZ: Yeah.

       MIDDLETON: Yeah, let's see if they- if they Gucci. Let's see if- what they number- if

       not...

       C. ALVAREZ: Alright, I'm wondering if I could call now.

       MIDDLETON: And yeah, two (2). Just see what the number is or, you know?

       C. ALVAREZ: Yeah. [VOICES OVERLAP]

       MIDDLETON: I don't really wanna [sic] deal with them with these numbers they talkin'

       'bout. They not playing fair. These niggas not respecting every time I come, I'm coming up

       more, more, and more, you know?

       C. ALVAREZ: [BACKGROUND: UC VOICE] Yeah.

       MIDDLETON: Ain't respecting shit, so. [PAUSE] Let's check. But, I'm here, bro'.

       C. ALVAREZ: A'ight.

       Based on my training, knowledge, and experience, including my experience in this

investigation, I believe that, in vague, coded language, (1) MIDDLETON (i) asked C.

ALVAREZ to contact narcotics suppliers for quotes for the narcotics that MIDDLETON wanted

to purchase for distribution; and (ii) MIDDLETON expressed her dissatisfaction with the price

quoted for the amount of narcotics that MIDDLETON was purchasing—(i.e., “I don’t really



                                               23
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 45 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


wanna [sic] deal with them with these numbers they talkin’ bout. They not playing fair.”); and

(iii) MIDDLETON believed she should receive a lower price for the narcotics due to

MIDDLETON continually purchasing additional narcotics—(i.e., “I’m coming up more, more,

and more”); and (2) C. ALVAREZ agreed to do as MIDDLETON requested.

       60.     On December 7, 2020, at approximately 4:50 p.m. (MST), C. ALVAREZ, via

Target Telephone 2, made an outgoing telephone call to MIDDLETON, via (602) 367-0956.

Here is an excerpt of their discussion:

       C. ALVAREZ: Uh, I'm waiting for a call back from the homie and then I just finished

       speaking to uh, Ice Cream Man.

       MIDDLETON: And what he talkin' 'bout?

       C. ALVAREZ: He said thir- he said thirty-four (34). He know for sure it's- it's- it's a

       hundred (100%) percent- it's a hundred (100%) percent- it could float and it could melt.

       [VOICES OVERLAP]

       MIDDLETON: That's what we gotta [sic] make sure, 'cause that's what these niggas think-

       that somebody on them that like- yo, I'm telling you, I'm a little mad. I'm stressed, bro'.

       Super stressed, but I'm with you, you know?

       C. ALVAREZ: Yeah.

       MIDDLETON: Yeah, I tell- I gotta chop it with you, soon as I pull up.

       Based on investigators’ training, knowledge, and experience, including their experience

during the course of this investigation, investigators believe that C. ALVAREZ, in vague, coded

language, (i) confirmed with MIDDLETON that C. ALVAREZ spoke with a narcotics supplier,

who provided a quote—(i.e., thirty-four)—for the narcotics that MIDDLETON wanted to

purchase for distribution; and (ii) confirmed the quality of those narcotics—(i.e., “it could float



                                                24
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 46 of 90

                                                                                   1:21-mj-057
                                                                                          1:21-mj-356
                                                                                               to -064 TMD


and it could melt.”). Based on my training, knowledge, and experience, including my experience

during the course of this investigation, I further believe that MIDDLETON stated that

MIDDLETON and C. ALVAREZ (i) must ensure that those narcotics are of the quality that they

desired—(i.e., “That’s what we gotta [sic] make sure”); and (ii) will discuss MIDDLETON and

C. ALVAREZ’s narcotics trafficking activities further in person—(i.e, “I gotta chop it with you,

soon as I pull up.”).

       61.     On December 9, 2020, pole camera footage reflects that, between approximately

12:41 and 12:43 p.m. (MST), REYES and A. ALVAREZ exited 2323 N. 39th Avenue, Phoenix,

Arizona 85009 (“2323 N. 39th Avenue”), enter a dark sedan, and drove away from 2323 N. 39th

Avenue. The pole camera footage further reflects that, a little over thirty minutes later, (i) the dark

sedan (a) returned and (b) was parked in the shared driveway of 2323 N. 39th Avenue and 2325

N. 39th Avenue, Phoenix, Arizona 85009; and (ii) REYES and A. ALVAREZ exited the dark

sedan. The pole camera footage also reflects that A. ALVAREZ (i) subsequently removed at least

two empty brown boxes from the passenger area of the dark sedan; and (ii) carried the empty

brown boxes into 2323 N. 39th Avenue.

       62.     On the same day, pole camera footage reflects that, between approximately 1:45

p.m. and 1:48 p.m. (MST), A. ALVAREZ, carrying a total of two boxes one at a time, and

REYES, carrying one box, exited 2323 N. 39th Avenue; walked to the dark sedan parked on the

west side of 2323 N. 39th Avenue; and placed those boxes into the dark sedan. The pole camera

footage further reflects that, at approximately 1:48 p.m. (MST), MIDDLETON exited 2323 N.

39th Avenue; A. ALVAREZ, REYES, and MIDDLETON eventually entered the dark sedan;

and the dark sedan departed from the west side of 2323 N. 39th Avenue.




                                                  25
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 47 of 90

                                                                            1:21-mj-057
                                                                                   1:21-mj-356
                                                                                        to -064 TMD


       63.     At approximately 2:07 p.m. (MST), REYES, carrying two boxes, and A.

ALVAREZ, carrying one box, entered the Osborn Post Office located at 3905 North Seventh

Avenue, Phoenix, Arizona 85013 (“Osborn Post Office”).

       64.     Additionally, between approximately 2:31 p.m. (MST) and 2:39 p.m. (MST),

REYES handed two Priority Express Mail parcels destined for 116-50 Lincoln Street, South

Ozone Park, New York, 11420 (hereinafter referred to as the “New York Packages”) to a USPS

associate at the transaction counter for shipment and paid shipping costs of the New York

Packages; and (ii) A. ALVAREZ obtained the change from that cash transaction.

       65.     The following on the left is an image of A. ALVAREZ and REYES, waiting

together with boxes, from the CCTV footage of the Osborn Post Office while the following on the

right is an image of A. ALVAREZ and REYES at the transaction counter from the CCTV footage

of the Osborn Post Office:




       66.     During the Second Wiretap, C. ALVAREZ followed up on the New York

Packages.    For instance, on December 11, 2020, at approximately 2:13 p.m. (MST), C.

ALVAREZ, via TT-2, made an outgoing to telephone call to MIDDLETON, via (602) 367-

0956. Here is an excerpt of their discussion:

       C. ALVAREZ: That shit in hand?


                                                26
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 48 of 90

                                                                                   1:21-mj-057
                                                                                          1:21-mj-356
                                                                                               to -064 TMD


       MIDDLETON: Nah, it's- it's still saying, it ain't say, "Out for delivery," yet. It- it say it's
       on that side, though.

       Based on information obtained during the course of this investigation, as well as my

training, knowledge, and experience, I believe in vague coded language (i) C. ALVAREZ called

MIDDLETON to determine if the New York Packages had been delivered (i.e., “That shit in

hand”); and (ii) MIDDLETON (a) confirmed that the New York Packages had not been

delivered; and (b) indicated that MIDDLETON, or someone at MIDDLETON’s direction,

checked the New York Packages’ delivery status.

       67.    On December 14, 2020, Honorable Lois Bloom, United States Magistrate Judge for

the Southern District of New York, issued a warrant, authorizing the search of the New York

Packages (hereinafter referred to as the “December 14, 2020 warrant”). On the same day, Postal

Inspectors searched the New York Packages pursuant to the December 14, 2020 warrant and

recovered approximately one kilogram of cocaine in each of the New York Packages.

       68.    On December 15, 2020, United States Magistrate Judge Bloom issued two

warrants—one, authorizing the tracking of the New York Packages (“December 15, 2020 tracking

warrant”); and two, authorizing the search of premises in which the New York Packages were

opened (“December 15, 2020 residential warrant”). Later on the same day, at approximately 4:12

p.m. (EST), USPIS, Homeland Security Investigations, and the New York City Police Department

conducted a controlled delivery at the New York Packages’ delivery address. During the delivery,

a USPIS Inspector, working in an undercover capacity, delivered the New York Packages to

MIDDLETON at the front door of the New York Packages’ delivery address, although

MIDDLETON does not rent or own the residence.

       69.    After receiving an alert from one of the trip devices installed inside of the New

York Packages, pursuant to the December 15, 2020 tracking warrant, law enforcement entered

                                                 27
            Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 49 of 90

                                                                                  1:21-mj-057
                                                                                         1:21-mj-356
                                                                                              to -064 TMD


the New York Packages’ delivery address pursuant to the December 15, 2020 residential warrant.

During the December 15, 2020 residential warrant execution, law enforcement observed

MIDDLETON on the ground floor. Among the items that law enforcement seized was a black

Samsung Galaxy, Model No. SM-A015AZ, bearing IMEI No. 351721112380809, belonging to

MIDDLETON (“MIDDLETON’s cellphone”) from the New York Packages’ delivery address.

        70.     On December 29, 2020, Honorable Thomas M. DiGirolamo, United States

Magistrate Judge for the District of Maryland, issued a warrant authorizing the search of, inter alia,

MIDDLETON’s cellphone.

        71.     During a search of MIDDLETON’s cellphone, investigators learned that

MIDDLETON’s cellphone is assigned the cellular telephone assigned call number (602) 367-

0956.

        72.     Investigators also discovered during the search of MIDDLETON’s cellphone that,

(i) at approximately 1:08 p.m. (MST), on the day immediately after C. ALVAREZ followed up

with MIDDLETON about New York Packages’ delivery status, REYES, via (843) 694-9763, 7

provided MIDDLETON, via (602) 367-0956, with a photograph of the USPS receipt containing

the tracking numbers for the New York Packages; and (ii), on December 15, 2020, at

approximately 10:22 a.m. (MST) REYES, via (843) 694-9763, sent the following instant message

to MIDDLETON, via (602) 367-0956: “Good morning, says out for delivery.” Based on my

training, knowledge, and experience, including my involvement in this investigation, I believe that


        7
          Investigators were able to determine that REYES used (843) 694-9763 based on the
following: (1) Investigators determined that a comparison of the Arizona driver’s license
photograph of Millie Reyes, as well as other information obtained during the course of this
investigation, and the image from CCTV footage of the New York Packages’ mailer discussed
supra are the same person: REYES; (2) MIDDLETON’s cellphone received a photograph of the
USPS receipt containing the tracking numbers for the New York Packages; and (3) (843) 694-
9763 is listed under Millie, the first name of REYES, in MIDDLETON’s cellphone.


                                                 28
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 50 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


REYES alerted MIDDLETON that the New York Packages containing approximately two

kilograms of cocaine would be delivered that day.

       73.     Investigators further learned, on December 15, 2020, at approximately 2:46 p.m.

(MST) that MIDDLETON received an incoming call from A. ALVAREZ, via (602) 644-6144, 8

lasting for 0 seconds.     Based on my training, knowledge, and experience, including my

involvement in this investigation, I believe that, based on the timing of the communication, A.

ALVAREZ contacted MIDDLETON to follow up about MIDDLETON’s receipt of the New

York Packages containing approximately two kilograms of cocaine.

       74.     Based on information obtained during the course of this investigation, as well as

my training, knowledge, and experience, I believe that MIDDLETON (i) traveled to Phoenix,

Arizona, to coordinate a multi-kilogram cocaine transaction; (ii) was the intended recipient of the

approximately two kilograms of cocaine seized from the New York Packages; and (iii) was at the

New York Packages’ delivery address to (a) oversee the delivery of the New York Packages’;

and (b) take custody of the approximately two kilograms of cocaine that were originally inside of

the New York Packages.

                                      The Target Premises

       75.     Target Telephone 3 is subscribed to RANSOME, and the Target Premises is

listed as the subscriber’s address.

       76.     During the Initial Wiretap, RANSOME discussed narcotics belonging to C.

ALVAREZ that C. ALVAREZ intended to supply to A. ALVAREZ, and were stolen from the

Target Premises.      Specifically, on October 23, 2020, at approximately 9:50 a.m. (EST),



       8
        A Square, Inc. subpoena return for an account maintained by A. ALVAREZ identified
(602) 644-6144 as the telephone number for A. ALVAREZ.


                                                29
           Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 51 of 90

                                                                                   1:21-mj-057
                                                                                          1:21-mj-356
                                                                                               to -064 TMD


RANSOME, via Target Telephone 3, received an incoming telephone call from Jack Peele, via

(813) 543-7178. 9 Here is an excerpt of their discussion:

       RANSOME: So, when I spoke to him the other day. I got a little five thousand (5,000) for
       him. I'm like...

       PEELE: Uh-huh.

       RANSOME: "Nigga, you took all the fucking work." I said, nigga left me with a thousand
       pills. I said, "After I pay my bills, and if I send you five thousand dollars, nigga. I'm broke.
       You think I'm about to be broke? [U/I], nigga. . . .

       RANSOME: So, he had bought them pills for Antoine. Right?

       RANSOME: [U/I] Antoine get the pills [U/I]. So, when they broke into my crib, they stole
       all that shit.

       PEELE: Right.

       RANSOME: This nigga thought, this niggas was thinking probably, 'cause to tell you the
       truth, he got [U/I] between the lines. He probably thought I robbed him. He like, "Yo. You
       got over." "Got over?" I said, "Nigga, I took the biggest lost. Fuck is you talking about?"

       PEELE: Oh, he's saying like you set up the robbery [LAUGHS]...

       Based on information obtained during the course of this investigation, as well as my

training, knowledge, and experience, I believe in vague, coded language RANSOME vented to

PEELE about C. ALVAREZ (i) leaving RANSOME with 1,000 fentanyl pills only; (ii)

requesting RANSOME to send C. ALVAREZ $5,000.00 in drug proceeds, which would leave

RANSOME without any money after RANSOME paid RANSOME’s bills; and believing that




       9
         Law enforcement identified (813) 543-7178 as belonging to PEELE through, in part, a
Walmart money transfer transaction that PEELE sent to C. ALVAREZ on April 6, 2020.
Investigators obtained records from Walmart that confirmed that, on April 6, 2020, at
approximately 5:54 p.m., PEELE sent C. ALVAREZ a $200.00 money transfer from a Walmart
located at 1355 E Lehman Street Lebanon, Pennsylvania 17046 (“Lebanon Walmart”). The
primary photo ID type for the $200.00 money transfer transaction sent by PEELE to C.
ALVAREZ matches PEELE’s Pennsylvania driver’s license number.
                                                 30
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 52 of 90

                                                                                 1:21-mj-057
                                                                                        1:21-mj-356
                                                                                             to -064 TMD


RANSOME played a part in the fentanyl pills, including those belonging to C. ALVAREZ that

C. ALVAREZ intended to supply to A. ALVAREZ, being stolen from the Target Premises.

       77.      During the Initial Wiretap, Target Telephone 3 regularly pinged overnight in the

vicinity of the Target Premises.

       78.      On November 9, 2020, a non-fatal overdose victim reported to the Hagerstown

Police Department that the victim purchased drugs from Ivan Ransome of 42 East Avenue,

Apartment 1E.

       79.      As recent as January 4, 2021, I observed RANSOME’s vehicle—2014 silver

Mercedes Benz bearing Virginia license plate number 31752HM and Vehicle Identification

Number WDDSJ4GBXEN106606, registered to Ivan A. Ransome, 32 E Washington Street,

Apartment 1, Hagerstown, Maryland, 21740—parked in the rear of the Target Premises.

       80.      As recent as January 8, 2021, at approximately 11:38 a.m., investigators observed

RANSOME exit the front entrance of 42 East Avenue, Hagerstown, Maryland 21740—the

building in which the Target Premises is located—and proceeded directly to RANSOME’s

vehicle that was located at the curb directly across the street from the Target Premises; enter

RANSOME’s vehicle; and drive away.

                                            Conclusion

       81.      Based on the foregoing, your affiant submits that there is probable cause to believe

that C. ALVAREZ, GANN, A. ALVAREZ, REYES, FLOYD, MIDDLETON, and

RANSOME are engaging in drug trafficking activities in violation of 21 U.S.C. § 846; and (ii) the

Target Premises contains fruits, evidence, and instrumentalities of drug trafficking activities,

including those items listed in Attachment B.




                                                 31
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 53 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


       82.     Accordingly, your Affiant respectfully requests the issuance of the requested

criminal complaints and arrest warrants. Your Affiant further requests a search warrant for the

Target Premises, as fully described in Attachment A, for the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of drug trafficking activities in violation of 21

U.S.C. §§ 841(a)(1), 843(b), and 846, and the seizure of the items listed in Attachment B.

                                                 p       y submitted,,
                                              Respectfully


                                              Derek Starliper, Inspecto
                                                               Inspector
                                              U.S. Postal Inspection Service

Affidavit submitted by e-mail and attested
                                         ed to me as accurate by telephone co
                                                                           consistent
                                                                            ons     n with Fed. R.
                                                                             n isteent          R
Crim. Proc. 4(d), 4.1, and 41(d)(3) this ____
                                         _____ day of
                                                   of January,
                                                      J nuary, 2021
                                                      Ja

                                              ____________________________________
                                              __
                                               ___
                                                 ____
                                                   _ __
                                                      _ ___________
                                                                 ______________________
                                                                 __
                                              Honorable
                                              H          Thomas M
                                                     bl Th       M. DiGi
                                                                     DiGirolamo
                                                                           l
                                              United States Magistrate Judge




                                                32
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 54 of 90

                                                                              1:21-mj-057
                                                                                     1:21-mj-356
                                                                                          to -064 TMD


                             Attachment A: The Target Premises

       The property to be searched is 42 East Avenue, Apartment 1E, Hagerstown, Maryland,

21740 (hereinafter referred to as the “Target Premises”). The building containing the Target

Premises is described as follows: a three-story painted brick apartment building. The front entry

door to the building is glass with brown trim. The number “42” is affixed to a porch column in

the front of the building.

       Photographs of the building containing the Target Premises are as follows:
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 55 of 90

                                                                             1:21-mj-057
                                                                                    1:21-mj-356
                                                                                         to -064 TMD


       The apartment door for the Target Premises is inside the building on the first floor. The

door to the Target Premises is brown with a glass window, and has a black metal mailbox on the

front of the door with the label “APT 1E.”

       Photographs of the door to the Target Premises are as follows:
         Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 56 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


                Attachment B: Items to be Seized From the Target Premises

       This warrant authorizes the search and seizure of items relating to the violations of 21

U.S.C. §§ 841, 843(b), and 846, by Ivan Augustus Ransome and his known and unknown co-

conspirators, including, but not limited to, the following:

       1.      Controlled substances.

        2.      Records of narcotics transactions, including, but not limited to, books; ledgers;
receipts; notes; pay and owe sheets; and other papers relating to the manufacture, transportation,
possession, and distribution of controlled substances or the receipt and disposition of proceeds
derived from the sale of illegal narcotics.

        3.       Financial records and other documents reflecting narcotics-trafficking activity or
the disposition of narcotics proceeds, including, but not limited to, financial instruments; stocks;
bonds; bank checks; cashier’s checks and receipts for such checks; Western Union receipts; money
orders; money order receipts; credit card records; pre-paid credit cards; green dot cards; vehicle
registrations; real estate records; income tax returns and any documentation relating to the payment
of any income tax; mail and contract mail carrier records; documentation and receipts relating to
any safe deposit boxes; keys to safe deposit boxes; documentation and receipts relating to any
storage facilities; keys to those storage facilities; devices capable of counting large sums of
currency; and any other documents or evidence of financial transactions involving the receipt and
disposition of the proceeds of illegal narcotics sales.

        4.      Records that identify other co-conspirators, including, but not limited to: address
books; telephone books; rolodexes; telephone bills and records; records of telephone calls recorded
in writing; notes reflecting telephone and pager numbers or papers which reflect names, addresses,
and telephone numbers of suspected co-conspirators; photographs, including still photos,
negatives, movies, slides, video tapes, and undeveloped film; and audiotape recordings of
conversations, including those made over telephone answering machines.

        5.     Records of travel including, but not limited to, tickets; transportation schedules;
passports; automobile rental records; motel/hotel receipts; and any notes and other receipts related
to travel.

        6.     Indicia of occupancy, residency, rental, control, and/or ownership of the premises,
including, but not limited to, keys; photographs; deeds; mortgages; lease agreements; rental
receipts; canceled checks; bills; titles; and registration documents.

        7.      Drug paraphernalia, including, but not limited to, digital scales; plastic bags; gel
caps; vials; cutting agents (i.e. Mannitol and Quinine); metal pressing devices for compressing
controlled substances; razors; kilogram wrappers; and other items used in the preparation and
packaging of controlled substances.
        Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 57 of 90

                                                                                1:21-mj-057
                                                                                       1:21-mj-356
                                                                                            to -064 TMD


       8.      United States currency or currency equivalents.

      9.     Suitcases; file cabinets; or other locked or unlocked containers; hidden
compartments that may contain any of the items listed in Nos. 1 – 7; and the contents thereof.

       10.     Locked or unlocked safes (and law enforcement officers may drill the same).

       11.    Cellular telephones and related records; pagers and personal digital assistants and
the numbers stored inside those devices; and devices capable of recording incoming telephone
numbers and the numbers stored within those devices.

        12.    With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that will locate
and expose those categories of files, documents, communications, or other electronically stored
information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable. If the government identifies any seized communications that may implicate the
attorney-client privilege, law enforcement personnel will discontinue its review and take
appropriate steps to segregate all potentially privileged information so as to protect it from
substantive review. The investigative team will take no further steps regarding any review of
information so segregated absent further order of the court. The investigative team may continue
to review any information not segregated as potentially privileged.

No electronic devices seized from the Target Premises will be searched until further
authorization from the Court, and according to protocol approved by the Court.
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 58 of 90

                                                          1:21-mj-356 TMD




           EXHIBIT 2
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 59 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 60 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 61 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 62 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 63 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 64 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 65 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 66 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 67 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 68 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 69 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 70 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 71 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 72 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 73 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 74 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 75 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 76 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 77 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 78 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 79 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 80 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 81 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 82 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 83 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 84 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 85 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 86 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 87 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 88 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 89 of 90

                                                          1:21-mj-356 TMD
Case 1:21-mj-00356-TMD Document 3 Filed 02/26/21 Page 90 of 90

                                                          1:21-mj-356 TMD
